DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2022 in response to Office Action dated October 29, 2021 has been entered. Claims 1-20 are pending in this application.

Response to Amendment
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new ground of rejection necessitated due to claim amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1, 5, 7-8, 12, 14-15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over McCabe (US Patent Application Publication No. 2011/0276875), and further in view of Dryer (US Patent Application Publication No. 2005/0076215), and further in view of Jiang (US Patent Application Publication No. 2014/0189495).
Regarding claim 1, McCabe teaches a computer-implemented method comprising:
retrieving a secure electronic document and an interactive element, wherein the interactive element is a data input mechanism corresponding to a field of the secure electronic document (Paragraphs 0013, 0026-0027 use retrieving secured web page document along with multiple fields/tags after authentication);
transmitting, for display, to a signer terminal and a moderator terminal, a webpage comprising the secure electronic document and the interactive element, wherein the interactive element is editable at both the signer terminal and the moderator terminal (Paragraph 0015, 0028-0030 document transmitted to reviewers/ signers, “designate the field as being uniquely usable, editable and/or viewable by a particular reviewer/signatory or set of reviewers/signatories” i.e. editable by both signer and moderator);

transmitting, for display, the i-frame to the signer terminal (Paragraphs 0029-0032 document sent to signers for signature) (Paragraphs 0011-0040 for complete details).
McCabe does not explicitly teach the webpage has a same-origin policy that rejects access to the webpage by another webpage where the another webpage has a different origin from the webpage, and generating, using the secure signature API, an inline frame (i-frame) embedded inside an HTML document on the webpage, the i-frame comprising the filled out secure electronic document with one or more empty signature blocks, wherein the HTML document is populated from a source separate from the secure electronic document to prevent the webpage from obtaining access to sensitive data within the secure electronic document, and wherein the i-frame enables the secure 2signature API to embed the HTML document on the webpage notwithstanding the same-origin policy.
However, in the similar field, Dryer teaches generating, using the secure signature API (Paragraphs 0038, 0047-0048, 0054-0057 password protected, interfacing with external program, using socket, browser box), an inline frame (i-frame) (subdocument, object) embedded inside an HTML document on the webpage (Paragraphs 0039-0042, 0054, 0057), the i-frame comprising the filled out secure electronic document with one or more empty signature blocks (Fig. 6 signature blocks, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify McCabe to generate, using the secure signature API, an inline frame (i-frame) embedded inside an HTML document on the webpage, the i-frame comprising the filled out secure electronic document with one or more empty signature blocks, wherein the HTML document is populated from a source separate from the secure electronic document to prevent the webpage from obtaining access to sensitive data within the secure electronic document as taught by Dryer in order to provide a document “that serves as a protected container document for representations of the digital signatures and the subdocuments” (Dryer, Paragraph 0016) and to enable “the control of the signature process to allow controlled creation, modification, signature generation and signature verification of the subdocuments in a single cover document” (Dryer, Paragraph 0017).
Dryer teaches generating an inline object embedded inside an HTML document on the webpage, wherein the HTML document is populated from a source separate from the secure electronic document to prevent the webpage from obtaining access to 
However, in the similar field of managing structured documents, Jiang teaches the webpage has a same-origin policy that rejects access to the webpage by another webpage where the another webpage has a different origin from the webpage (document from one subdomain with one origin not allowing access to document from another subdomain with different origin), and generating an inline frame (i-frame) embedded inside an HTML document on the webpage, the i-frame comprising the filled out secure electronic document with one or more blocks, wherein the HTML document is populated from a source separate from the secure electronic document to prevent the webpage from obtaining access to sensitive data within the secure electronic document, and wherein the i-frame enables the secure 2signature API to embed the HTML document on the webpage notwithstanding the same-origin policy (adding HTML inline frame (iframe) in one subdomain document with one origin to allow access by document in another subdomain with different origin) (Paragraphs 0014, 0027, 0030-0031, 0049-0050). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify McCabe and Dryer with the webpage that has a same-origin policy that rejects access to the webpage by another webpage where the another webpage has a different origin from the webpage, and generating an inline frame (i-frame) embedded inside an HTML document on the webpage, the i-frame comprising the filled out secure electronic document with one or more blocks, wherein the HTML document is populated from a source separate from the secure electronic document to prevent the webpage from obtaining access to sensitive data within the secure electronic document, and wherein the i-frame enables the secure 2signature API to embed the HTML document on the webpage notwithstanding the same-origin policy as taught by Jiang in order to enable one subdomain access to resources assigned to another subdomain (Jiang, Paragraph 0049).
Regarding claim 5, McCabe teaches the interactive element comprises at least one of: a radio button, a check box, and a text field (Fig. 3). Dryer teaches the interactive element comprises at least one of: a radio button, a check box, and a text field (Paragraph 0055).
Regarding claim 7, McCabe teaches responsive to receiving the signature information from the signer terminal, sending a notification to the moderator terminal that the secure electronic document was signed by a signer that is operating the signer terminal (Paragraphs 0029 specify hierarchy of signatories, and 0038-0040 notify any change (including signature) by any signatory to other reviewer(s) i.e. moderator).
Regarding claim 8, McCabe teaches a non-transitory computer-readable storage medium comprising instructions executable by one or more processors, the instructions, when executed, causing the one or more processors to perform operations, the instructions comprising instructions (Paragraphs 0011-0012) to:
retrieve a secure electronic document and an interactive element, wherein the interactive element is a data input mechanism corresponding to a field of the secure electronic document (Paragraphs 0013, 0026-0027 use retrieving secured web page document along with multiple fields/tags after authentication);
transmit, for display, to a signer terminal and a moderator terminal, a webpage comprising the secure electronic document and the interactive element, wherein the interactive element is editable at both the signer terminal and the moderator terminal (Paragraph 0015, 0028-0030 document transmitted to reviewers/ signers, “designate the field as being uniquely usable, editable and/or viewable by a particular reviewer/signatory or set of reviewers/signatories” i.e. editable by both signer and moderator);
receive, based on user input with respect to the interactive element, information for the secure electronic document, wherein the receiving causes the secure electronic document to be filled out with the information (Paragraphs 0014, 0027-0029 user input causing customized document with multiple fields); and
transmit, for display, the i-frame to the signer terminal (Paragraphs 0029-0032 document sent to signers for signature) (Paragraphs 0011-0040 for complete details).
McCabe does not explicitly teach the webpage has a same-origin policy that rejects access to the webpage by another webpage where the another webpage has a 
However, in the similar field, Dryer teaches generating, using the secure signature API (Paragraphs 0038, 0047-0048, 0054-0057 password protected, interfacing with external program, using socket, browser box), an inline frame (i-frame) (subdocument, object) embedded inside an HTML document on the webpage (Paragraphs 0039-0042, 0054, 0057), the i-frame comprising the filled out secure electronic document with one or more empty signature blocks (Fig. 6 signature blocks, subdocuments filled with secure cover document information, Paragraphs 0054-0057 embedded in HTML document on a webpage, user input through web browser box), wherein the HTML document is populated from a source separate from the secure electronic document (Paragraph 0041, 0054-0056 subdocument information separate from and linked in secure read-only cover document) to prevent the webpage from obtaining access to sensitive data within the secure electronic document (Paragraph 0054 keeping cover document on server as read-only and web page generated from separate subdocuments for editing) (Paragraphs 0016-0060 for complete details).

Dryer teaches generating an inline object embedded inside an HTML document on the webpage, wherein the HTML document is populated from a source separate from the secure electronic document to prevent the webpage from obtaining access to sensitive data within the secure electronic document, and wherein the object enables the secure 2signature API to embed the HTML document on the webpage (Paragraphs 0039, 0051, 0054-0057), but McCabe and Dryer do not explicitly teach the webpage has a same-origin policy that rejects access to the webpage by another webpage where the another webpage has a different origin from the webpage, and explicitly identifying an inline frame (i-frame) embedded inside an HTML document on the webpage, the i-frame comprising the filled out secure electronic document with one or more blocks, wherein the HTML document is populated from a source separate from the secure 
However, in the similar field of managing structured documents, Jiang teaches the webpage has a same-origin policy that rejects access to the webpage by another webpage where the another webpage has a different origin from the webpage (document from one subdomain with one origin not allowing access to document from another subdomain with different origin), and generating an inline frame (i-frame) embedded inside an HTML document on the webpage, the i-frame comprising the filled out secure electronic document with one or more blocks, wherein the HTML document is populated from a source separate from the secure electronic document to prevent the webpage from obtaining access to sensitive data within the secure electronic document, and wherein the i-frame enables the secure 2signature API to embed the HTML document on the webpage notwithstanding the same-origin policy (adding HTML inline frame (iframe) in one subdomain document with one origin to allow access by document in another subdomain with different origin) (Paragraphs 0014, 0027, 0030-0031, 0049-0050). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify McCabe and Dryer with the webpage that has a same-origin policy that rejects access to the webpage by another webpage where the another webpage has a different origin from the webpage, and identifying an inline frame (i-frame) embedded inside an HTML document on the webpage, the i-frame comprising the filled out secure electronic document with one or 
Regarding claim 12, refer to rejections for claim 8 and claim 5.
Regarding claim 14, refer to rejections for claim 8 and claim 7.
Regarding claim 15, McCabe teaches a system comprising:
a non-transitory computer-readable storage medium comprising memory with instructions encoded thereon; and one or more processors that, when executing the instructions, perform operations comprising: (Paragraphs 0011-0012) to:
retrieving a secure electronic document and an interactive element, wherein the interactive element is a data input mechanism corresponding to a field of the secure electronic document (Paragraphs 0013, 0026-0027 use retrieving secured web page document along with multiple fields/tags after authentication);
transmitting, for display, to a signer terminal and a moderator terminal, a webpage comprising the secure electronic document and the interactive element, wherein the interactive element is editable at both the signer terminal and the moderator terminal (Paragraph 0015, 0028-0030 document transmitted to reviewers/ signers, “designate the field as being uniquely usable, editable and/or viewable by a particular reviewer/signatory or set of reviewers/signatories” i.e. editable by both signer and moderator);

transmitting, for display, the i-frame to the signer terminal (Paragraphs 0029-0032 document sent to signers for signature) (Paragraphs 0011-0040 for complete details).
McCabe does not explicitly teach the webpage has a same-origin policy that rejects access to the webpage by another webpage where the another webpage has a different origin from the webpage, and generating, using the secure signature API, an inline frame (i-frame) embedded inside an HTML document on the webpage, the i-frame comprising the filled out secure electronic document with one or more empty signature blocks, wherein the HTML document is populated from a source separate from the secure electronic document to prevent the webpage from obtaining access to sensitive data within the secure electronic document, and wherein the i-frame enables the secure 2signature API to embed the HTML document on the webpage notwithstanding the same-origin policy.
However, in the similar field, Dryer teaches generating, using the secure signature API (Paragraphs 0038, 0047-0048, 0054-0057 password protected, interfacing with external program, using socket, browser box), an inline frame (i-frame) (subdocument, object) embedded inside an HTML document on the webpage (Paragraphs 0039-0042, 0054, 0057), the i-frame comprising the filled out secure electronic document with one or more empty signature blocks (Fig. 6 signature blocks, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify McCabe to generate, using the secure signature API, an inline frame (i-frame) embedded inside an HTML document on the webpage, the i-frame comprising the filled out secure electronic document with one or more empty signature blocks, wherein the HTML document is populated from a source separate from the secure electronic document to prevent the webpage from obtaining access to sensitive data within the secure electronic document as taught by Dryer in order to provide a document “that serves as a protected container document for representations of the digital signatures and the subdocuments” (Dryer, Paragraph 0016) and to enable “the control of the signature process to allow controlled creation, modification, signature generation and signature verification of the subdocuments in a single cover document” (Dryer, Paragraph 0017).
Dryer teaches generating an inline object embedded inside an HTML document on the webpage, wherein the HTML document is populated from a source separate from the secure electronic document to prevent the webpage from obtaining access to 
However, in the similar field of managing structured documents, Jiang teaches the webpage has a same-origin policy that rejects access to the webpage by another webpage where the another webpage has a different origin from the webpage (document from one subdomain with one origin not allowing access to document from another subdomain with different origin), and generating an inline frame (i-frame) embedded inside an HTML document on the webpage, the i-frame comprising the filled out secure electronic document with one or more blocks, wherein the HTML document is populated from a source separate from the secure electronic document to prevent the webpage from obtaining access to sensitive data within the secure electronic document, and wherein the i-frame enables the secure 2signature API to embed the HTML document on the webpage notwithstanding the same-origin policy (adding HTML inline frame (iframe) in one subdomain document with one origin to allow access by document in another subdomain with different origin) (Paragraphs 0014, 0027, 0030-0031, 0049-0050). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify McCabe and Dryer with the webpage that has a same-origin policy that rejects access to the webpage by another webpage where the another webpage has a different origin from the webpage, and identifying an inline frame (i-frame) embedded inside an HTML document on the webpage, the i-frame comprising the filled out secure electronic document with one or more blocks, wherein the HTML document is populated from a source separate from the secure electronic document to prevent the webpage from obtaining access to sensitive data within the secure electronic document, and wherein the i-frame enables the secure 2signature API to embed the HTML document on the webpage notwithstanding the same-origin policy as taught by Jiang in order to enable one subdomain access to resources assigned to another subdomain (Jiang, Paragraph 0049).
Regarding claim 19, refer to rejections for claim 15 and claim 5.

Claims 2, 6, 9, 13, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over McCabe, Dryer and Jiang as applied to claims 1, 8, 15 above, and further in view of Follis (US Patent Application Publication No. 2016/0048696).
Regarding claim 2, McCabe teaches responsive to receiving a command from the moderator terminal, allocating control of the webpage to the signer terminal during an online conference (Paragraphs 0029-0030, 0032, 0037-0040 specifying sequence or order of signatories and system monitoring the progress. It would have been obvious to 
However, in the similar field, Follis teaches performing control in online conference (Paragraphs 0121-0145).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify McCabe, Dryer and Jiang to preform electronic signing session in online conference as taught by Follis so that “The authentication performed”….”can use a web cam and comprise a workflow sequence where the signer has to present identification to the witness beyond the conference or web page credentials.  For example, the identification can be a photo ID or government-issued ID as required by a notary witness.” (Follis, Paragraph 0122).
Regarding claim 6, Follis teaches receiving, from the signer terminal, signature information entered to at least one of the one or more empty signature blocks, the signature information comprising one or more of an identifying image, an image of an identification document, and an identification number (Paragraph 0035 scanned/faxed signature, photo, video, 0122 using photo ID). Dryer teaches receiving, from the signer terminal, signature information entered to at least one of the one or more empty signature blocks, the signature information comprising one or more of an identifying image, an image of an identification document, and an identification number (Paragraphs 0055, 0057-0058).
Regarding claim 9, refer to rejections for claim 8 and claim 2.
Regarding claim 13, refer to rejections for claim 8 and claim 6.
Regarding claim 16, refer to rejections for claim 15 and claim 2.
Regarding claim 20, refer to rejections for claim 15 and claim 6.

Claims 3-4, 10-11, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over McCabe, Dryer and Jiang as applied to claims 1, 8, 15 above, and further in view of Nelson  (US Patent Application Publication No. 2004/0236830).
Regarding claim 3, McCabe teaches transmitting the webpage occurs responsive to establishing a network connection between the secure signature API and the 2036292/47208/FW/11615830.1moderator terminal (Paragraphs 0026 user authenticated before receiving any web pages), but McCabe and Dryer do not teach the webpage transmitted to the moderator terminal includes a video-conference image of a signer at the signer terminal.
However, in the similar field, Nelson teaches the webpage (shared content image) transmitted to the moderator (administrator/moderator) terminal includes a video-conference image of a signer at the signer terminal (a signer end user) (Figs. 5A, 5B, 7A, 7B, Paragraphs 0049-0054, 0060-0061, 0064-0066).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify McCabe and Dryer to transmit the webpage to the moderator (administrator/moderator) terminal including a video-conference image of a signer at the signer terminal (a signer end user) as taught by Nelson in order to enable “media display windows such as video feeds from conference 
Regarding claim 4, McCabe teaches transmitting the webpage occurs responsive to establishing a network connection between the secure signature API and the signer2036292/47208/FW/11615830.1signerssi terminal (Paragraphs 0026 user authenticated before receiving any web pages), and Nelson teaches the webpage (shared content image) transmitted to the signer (a signer end user) terminal includes a video-conference image of a moderator at the moderator terminal (administrator/moderator) (Figs. 5A, 5B, 7A, 7B, Paragraphs 0049-0054, 0060-0061, 0064-0066).
Regarding claim 10, refer to rejections for claim 8 and claim 3.
Regarding claim 11, refer to rejections for claim 8 and claim 4.
Regarding claim 17, refer to rejections for claim 15 and claim 3.
Regarding claim 18, refer to rejections for claim 15 and claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620. The examiner can normally be reached M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/           Primary Examiner, Art Unit 2653